OPINION
LANKFORD, Judge.
The question presented in this challenge to the denial of temporary disability benefits is whether the administrative law judge could find that the claimant’s loss was caused by his termination from employment for misconduct rather than by an industrial injury. We hold that the judge’s finding was supported by evidence, and we therefore uphold the award denying benefits.
I.
The claimant, Randall Kinnard, was employed by Cyprus Twin Buttes Corporation and assigned to work in its solvent extraction operation.
Kinnard was injured in an explosion and suffered injuries, including skin burns, a perforated ear drum, and some damage to his right eye. Following hospitalization and a course of treatment, his physician released him for light work with instructions to restrict the use of his left arm and to avoid exposure to chemicals and to the sun.
The claimant returned to work at Cyprus, which temporarily assigned him to new, lighter duties. His principal responsibility was monitoring a control board. The new assignment was not a “make work” job, but a necessary part of the employer’s operations.
A few days after the claimant returned to work, the employer received drug test results which showed that claimant had used marijuana. He was discharged for that reason on April 17, 1989.
The claimant sought other work. He remained unemployed until October 12, 1989, when he found work as a night security guard at the Arizona State Fair. At the time of the hearing in December 1989, he had found regular employment in his area of expertise.
The petitioner claimed that the injury he suffered while working for Cyprus precluded him from finding work for the six months from April until October. He sought temporary partial disability benefits for that period. He also sought temporary partial compensation for the period after October 12, 1989, when he was again working. The administrative law judge denied *283benefits prior to October 12, 1989, and awarded benefits after that date. The petitioner challenges the denial of benefits from April to October. The respondents have not sought review of the award of benefits.
II.
The petitioner argues that the administrative law judge abused his discretion in finding that petitioner sustained no com-pensable loss of earning capacity. According to petitioner, the judge erred in determining that petitioner’s evidence failed to discharge his burden of proving a loss of earning capacity on the grounds that the evidence failed to reveal a good faith effort to find suitable work and failed to show that the inability to find other work was due to the industrial injury rather than the termination for misconduct.
Both of the questions raised by petitioner are matters of law freely reviewable by this court.
We agree with petitioner in part. His proof was sufficient to shift the burden to the employer to show that no earning capacity was lost. As a general rule, if a claimant cannot return to regular work following an injury and makes a good-faith effort to find suitable work, the burden shifts to the employer to establish that suitable work is reasonably available. See, e.g., Felker v. Industrial Comm’n, 134 Ariz. 19, 653 P.2d 369 (App.1982). However, producing this evidence did not conclude the question of compensability.
When a claimant has established a post-injury earning capacity and subsequently loses his job for reasons unrelated to the industrial injury, the claimant must prove that the injury contributed to his ongoing unemployment. See, e.g., Fletcher v. Industrial Comm’n, 120 Ariz. 571, 587 P.2d 757 (App.1978), and 2 A. Larson, The Law of Workmen’s Compensation, § 57.-64(a) at p. 10-264 to 10-267 (1989). The matter of causation thus remains part of the employee’s burden of proof.
Moreover, the failure to prove that a loss of earning capacity occurred was not the issue on which the administrative decision rested. Instead, the judge found that the cause of petitioner’s loss was his termination for misconduct — a cause “of his own making” — and not an industrial accident.
The dissent argues that, as a matter of law, an administrative law judge cannot find that a claimant’s termination from employment for misconduct was a cause of his loss of earning capacity. The dissent relies upon Arizona Dept. of Pub. Safety v. Industrial Comm’n, 170 Ariz.App. 275, 823 P.2d 1283 (1991). However, we respectfully believe that this reliance merely replicates the error committed in that case. See id. at 280, 823 P.2d at 1288 (Lankford, J., dissenting).
Causation is an issue for the administrative law judge to decide. The majority in Arizona Dept. of Pub. Safety failed to give effect to the well established requirement that the claimant prove causation. The intent of the Legislature was to limit the scope of workers’ compensation to losses attributable to injuries arising out of employment. See A.R.S. § 23-1041(A).1
The statutes reveal that the Legislature foresaw situations in which more than one factor contributes to a diminution in a worker’s earning capacity. The Legislature addressed the situation by declaring that when the cause of the worker’s loss is not an industrially related disability, the loss is not to be compensated by the workers’ compensation system. Cf. A.R.S. §§ 23-1041(A), 23-1044(C).
The majority in Arizona Dept. of Pub. Safety and the dissent here nevertheless argue that the administrative law judge cannot consider one possible cause of the *284worker’s loss, his termination for misconduct. We find no hint whatever in the statute that the Legislature intended the anomalous result of permitting the judge to consider all of the possible causes of the worker’s loss except a cause within his control — his own misconduct.
On the contrary, the Legislature clearly created two categories of loss: compensa-ble loss which is loss caused by an industrial disability and noncompensable loss which is loss caused by any other source. Termination for misconduct is simply one of many possible causes of lost earning power. We find no warrant in the legislative language or purpose for removing this fact from the administrative law judge’s consideration of the causation question.
The Legislature’s compensation program is necessarily limited in scope. There is no hint that the Legislature intended to compensate a worker for an off the job accident, a disease unrelated to working conditions, or for the loss of employment due to the worker’s misconduct. The workers’ compensation system is not a scheme of universal social and health insurance.
We must adhere to the Legislature’s intent in this matter. See Calvert v. Farmers Ins. Co., 144 Ariz. 291, 697 P.2d 684 (1985). In our opinion, the majority in Arizona Dept, of Pub. Safety and the dissent here err by overlooking the legislative intent and by reaching a conclusion contrary to the legislative directive.
This interpretation of the statute is also supported by the preeminent authority on worker’s compensation law, Professor Larson. He notes that an employee’s misconduct is a possible cause of his loss. In fact, he urges legislative change to ameliorate the severity of a causation rule which could be applied to deny all compensation. 2 A. Larson, Workmen’s Compensation Law § 57.64(a) at p. 10-269 (1989). Larson’s discussion of the issue suggests that the perceived problem — denying disability compensation to an employee who lost his job due to his own misconduct — cannot be remedied under existing statutes. No matter how free judges may be to revise judge-made law, our task is to apply legislation, not to amend it.
Applying the statute as written is also not as harsh as it may first appear. The fact that the employee was terminated for misconduct does not alone disqualify him from compensation. Rather, that fact merely creates a question of causation for the administrative law judge to resolve.
The judge might well resolve the causation question in favor of the terminated employee. The circumstances of a particular case might support a finding that, despite the misconduct, the employee’s industrial disability caused his loss.
For example, the economic loss is more likely to have been caused by the disability when, as in this case, the industrial injury prevented the employee from returning to regular work and led the employer to assign the employee to temporary light duty. When, in contrast, a partially disabled employee is able to return to his former position, it appears less likely that earning power was impaired by the industrial injury. The industrial cause may also be more likely when the employee’s misconduct would generally be regarded as less disqualifying for employment by other potential employers than it was by the original employer. These matters are for the parties’ proof, however, and for the administrative law judge to resolve. The administrative law judge here correctly applied A.R.S. § 23-1044(C), and is entitled to resolve this fact question based on the evidence.2
The dissent relies on Doles v. Industrial Comm’n, 167 Ariz. 604, 810 P.2d 602 (App.1990). The Doles decision was premised on *285the policy that an injured employee's “sheltered work” position could not be used to measure earning capacity because the claimant would risk becoming a “captive” employee. In a case of permanent partial disability, an injured employee could become the captive of his employer. However, this concern should not control cases of temporary partial disabilities. The employee who incurs only a temporary partial disability, and is assigned light duty only on a temporary basis, can return to his former position, recover his lost earning capacity, and regain his ability to compete in the open labor market. Such an employee is not a “captive” of the employer.
Furthermore, this distinction advances another policy concern articulated by the court in Doles. Doles recognized that sound public policy should encourage employers “to accommodate the needs of disabled workers and attempt to keep them on the job.” 810 P.2d at 606. Only because of its greater concern for the “captive” employee in the permanent disability situation did the court strike the balance as we did. When the concern for the captive employee situation is diminished, as in a case of temporary partial disability, surely even the Doles reasoning favors the competing concern of encouraging employers to provide light temporary work.
Encouraging light temporary work especially benefits claimants with temporary partial disabilities. An employee who remains on the payroll until he can resume his original duties may avoid a loss of seniority, pay grade, or other benefits which might be lost if he must find new employment or seek to be rehired to his previous job.
Because the administrative law judge correctly applied the law and resolved the factual conflict consistent with the evidence, we affirm the award.
GERBER, P.J., concurs.

. Arizona Dept. of Pub. Safety involved permanent partial disability, while this case involves temporary disability benefits. The statutory causation requirement is more explicit for the latter than for the former. Compare A.R.S. § 23-1044(C) with § 23-1041(A). Nonetheless, the requirement of proof of industrial causation as a condition to receipt of temporary benefits is well established. See Olszewski v. Industrial Comm’n, 113 Ariz. 282, 551 P.2d 551 (1976); Payton v. Industrial Comm’n, 27 Ariz.App. 92, 551 P.2d 82 (1976); Hershner v. Industrial Comm’n, 14 Ariz.App. 539, 484 P.2d 1068 (1971).


. Both an industrial disability and the worker’s misconduct conceivably could contribute as causes of diminished earning capacity. An industrial injury need only be a cause of the loss, not the sole cause, in order to compensate for the loss. Moore v. Industrial Comm’n, 2 Ariz.App. 143, 406 P.2d 861 (1965). On the other hand, the mere assertion of competing theories of causation by the parties does not require that the administrative law judge find multiple compensation and award compensation. When supported by the evidence, the judge may determine that a single factor caused the loss.